JUDGMENT

                                 Court of Appeals
                             First District of Texas
                                  NO. 01-14-00818-CV

                             SAAD S. SKARYA, Appellant

                                            V.

                              ESTRELLA ROSA, Appellee

               Appeal from the 387th District Court of Fort Bend County.
                            (Tr. Ct. No. 13-DCV-211578).

       Appellant, Saad S. Skarya, has neither established indigence nor paid, or made
arrangements to pay, all the required fees. Further, appellant has not paid or made
arrangements to pay the fee for preparing the clerk’s record. After being notified that this
appeal was subject to dismissal, appellant did not adequately respond. It is therefore
CONSIDERED, ADJUDGED, and ORDERED that the appeal be dismissed.

       The Court orders that the appellant, Saad S. Skarya, pay all appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered February 12, 2015.

Per curiam opinion delivered by panel consisting of Chief Justice Radack and Justices
Brown and Lloyd.   y